Citation Nr: 1213026	
Decision Date: 04/10/12    Archive Date: 04/19/12	

DOCKET NO.  00-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefit sought.  

This case was most recently before the Board in September 2010 at which time service connection for cervical strain was denied on the basis that while the Veteran received treatment in service for acute upper back pain, there was no demonstration of any residual chronic disability and there was no showing of any causal relationship between any current cervical disorder and the Veteran's active service.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2011, the Court vacated the aforementioned Board decision and granted a Joint Motion for Remand for further development.  The case has been returned to the Board for appellate review.

In view of the Joint Motion for Remand, the case is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

Received at the Board in 2012 was private medical evidence.  Consideration of the evidence by the RO in the first instance was waived.  The evidence included magnetic resonance imaging scan of the cervical spine done in February 2012.  Impressions included cervical spondylosis with compromise of the bilateral neural foramina at the C5/C6 level and stenosis of the right neural foramen at the C6/C7 level.  No comment was made by the radiologist as to the etiology of the cervical spine abnormalities.  The principal matter for consideration is whether the current cervical spine disability is related to the Veteran's active service in any way.  The Veteran himself has indicated that he sustained a back spasm in service due to heavy lifting at work and has had years of neck and back pain ever since the inservice injury.  When the Veteran was accorded an examination on the cervical spine by VA in December 2009, the examiner stated the evidence did not support a cervical spine injury or condition being sustained in service.  However, the examiner did not specifically address the Veteran's contention that he injured the cervical spine in service and had had neck pain and discomfort on a continuous basis ever since service.  

In view of the foregoing, the Board finds that further development is in order and the case is REMANDED for the following:

1.  The Veteran should be contacted and asked to provide statements from any individuals who have known him since service discharge in 1993 and are willing to comment as to their recollections of ongoing difficulties he has had with his cervical spine ever since service discharge.  He should also provide the names and addresses of any physicians or other health-care providers with whom he has consulted as to any impressions they might have as to the etiology of his current cervical spine disability.  Depending on the information obtained from him, and after obtaining any necessary authorization, the RO should secure and associate with the claims file all outstanding records of treatment the Veteran has received for his cervical spine disorder.  To the extent any such records are not available, the Veteran should be informed so that he might be able to obtain the information himself.  

2.  Thereafter, the VA physician who conducted the December 2009 examination should be asked to take another look at the entire claims file and provide his best informed opinion as to whether any current neck disability is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely, with the rationale for any opinion stated in the report.  

The examiner should consider the Veteran's complaints of pain and discomfort over the years and should base his opinion as to etiology with contemplation of such reported symptoms.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should conduct a thorough evaluation, including all indicated tests, and he should be asked to indicate whether any current available findings are consistent with old trauma injury, and explain how those findings are related, if at all, to current findings.  If the examiner is unable to form an opinion without resort to speculation, he should so state and should provide reasons as to why the matter is so outside the norm that an opinion is not possible.  

If this examiner is unable to provide the opinion or is otherwise unavailable, the records should then be forwarded to another physician knowledgeable in orthopedics for an opinion and an examination if needed.  The claims folder should be made available to that examiner for review.  The examiner should specifically state whether any current neck disability is at least as likely as not (50 percent probability or higher) related to the Veteran's complaints of inservice neck difficulties.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  Again, if a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, he and his representative should be provided with a supplemental statement of the case and be afforded time in which to respond.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or by not providing more supporting information with regard to the claimed disability may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



